CaS€ 1-19-42321-€88 DOC 1 Filed 04/18/19 Entel’ed 04/18/19 14232:17

Fil| in this information to identify the case:

§ United States Bankruptcy Couit for the:

§
3
§
District of § »: 3»-'
§
§

§

§ (Sraie) U § §§;,l“ P"{Ci/ CGUR5

§ Case number (/rknown): Chapter E;\STEI<_N 3:5353'¥\3€3 OF n Check ifthis is an
§ 351`55 C’R5‘ amended filing

 

lel‘.i APR l8 liD 2135

Officia| Form 201 , §W § ;;
Voluntary Petition for N0n-lndividuafs

  

F5` ling ;%r Bankruptcy 04/19

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Indi'viduals, is available

walk

aa…a Q_'N$` Wa`;<a 3433/\§§3 i_l»<,

 

 

 

2. All other names debtor used
in the last 8 years

 

 

 

lnc|ude any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer ll _ \_€ § 3 XL£‘£:

identification Number (E|N)

 

 

 

4_ Debtor’s address Principa| place of business Mai|ing address, if different from principal place
,_) ' of business
3- \€ ‘ ~ l/
5 \/l/Q;i\- 56 55
Number Streel Number Street

:>aai~
@r<>aibii /l/V ll),&\i

CitY State ZlP Code City State ZlP Code

 

P.O. Box

 

Location of principal assets, if different from

3 < ’ ~ principal place of business

Number Street

County

 

 

 

City State ZlP Code

 

5. Debtor’swebsite(URL) /1[6

,/

6_ Type of debtor \RC/orporation (including Limited Liabi|ity Company (LLC) and Limited Liabi|ity Partnership (LLP))
a Partnership (exc|uding LLP)
m 0ther. Specify:

 

 

Ochia| Foim 201 Voluntaiy Petition for Non-lndividuals Filing for Bankruptcy page 1

 

CaS€ 1-19-42321-€88 DOC 1 Filed 04/18/19 Entered 04/18/19 14232:17

Debtor

Case number (trtnown)

 

Name

 

7. Describe debtor’s business

A. Check one:

n Health Care Business (as defined iri 11 U.S.C. § 101(27A))
ingle Asset Real Estate (as defrned in 11 U.S.C. § 101(51B))

l;l Railroad (as denned in 11 U.S.C. § 101(44))

Cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

L:l Clearing BanK (as defined in 11 U.S.C. § 781(3))

E.l None of the above

B. Check all that app/y.'

n Tax-exempt entity (as described in 26 U.S.C. § 501 )

Cl investment company, including hedge fund or pooled investment vehicle (as denned in 15 U.S.C.
§ 803-3)

n investment advisor (as denned in 15 U.S.C. § 80b-2(a)(11))

C. NAlCS (North American industry Classification System) 4-digit code that best describes debtor. See
http:l/www.uscourts.oov/four-digit~national~association-naics-codes .

 

a. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

m Chapter 7

El C ter 9
hapter 1 1. Check all that apply.

>><{ebtor‘s aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affliates) are less than $2, 725, 625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

E\ The debtor ts a small business debtor as defined in 11 U.S.C. § 101(51D). |fthe
debtor is a small business debtor, attach the most recent balance sheet, statement

of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S,C. § 1116(1)(B).

Cl A pian is being tried with this petition

a Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

[] The debtor is required to file periodic reports (for example, 1OK and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. Fi|e the Attachment to Voluntary Peti'tion for Non-/ndividuals Filing
for Bankruptcy under Chapter 11 (Ofticia| Form 201A) with this form.

Cl The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

n Chapter 12

 

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

lt more than 2 cases, attach a
separate |ist.

UNO

tea FAJWW When § flatly \5'\\H \HZOY

MM/ DD l YYYY

 

District When Case number
MM / DD l YYYV

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

l_ist all cases. |f more than 1,
attach a separate |ist.

M

a Yes. Debtor Re|ationship

District When
MM / DD /YYYY

Case number, if known

 

Oft`lcia| Form 201

Voluntary Peiition for Non-lndividuals Filing for Bankruptcy page 2

 

CaS€ 1-19-42321-€88 DOC 1 Filed 04/18/19 Entered 04/18/19 14232:17

Debtcr Case number (irlmow,ii
Name

 

11. Why is the case filed in this Check all that app/y:
district? , , _
ebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
» i mediately preceding the date of this petition or for a longer part of such 180 days than in any other
district

n A bankruptcy case concerning debtors aft`iliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have m
possession of any real
property or personal property
that nFedS immediate Why does the property need immediate attention? (check all that apply.)
attention?

n Yes. Answer below for each property that needs immediate attention. Attach additionai sheets if needed.

Cl lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

m it needs to be physically secured or protected from the weather.

i;] it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (tor example, iivestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

Ci Other

 

Where is the property?

 

Number Street

 

 

City State ZlP Code

is the property insured?

DNO

m Yes. insurance agency

 

Contact name

 

Phone

- Statistical and administrative information

13. Debtor’s estimation of Check one:

available funds unds wiii be available for distribution to unsecured creditors

n Atter any administrative expenses are paid, no funds will be available for distribution to unsecured creditors

 

 

_ -49' Ci 1,000-5,000 Ei 25,001-50,000
14' Estg!‘ated number °f 50-99 Ci 5,001~10,000 Ei 50,001~100,000
°re 't°rs Cl 100-199 [J 10,001-25,000 iii ivioretiian 100,000
U 200-999
_ iii $0-$50,000 /U§sfooo,ooi-$io million iii $500,000,001-$1 billion
15' Est"“ated assets El $50,001~$100,000 Ci 310,000,001-$50 million L*.i $1,000,000,001-$10 billion
Ci $100,001-$500,000 Ci $50,000,001-$100 million Ci $10,000,000,001-$50 billion
n $500,001-$1 million [;l $100.000,001-$500 million n i\/lore than $50 billion

Officiai Form 201 Voluntary Petition for Non-individua|s Fiiing for Bankruptcy page 3

 

CaS€ 1-19-42321-€88 DOC 1 Filed 04/18/19 Entered 04/18/19 14232:17

 

 

 

Debtor Case number (iiioiownl
Name
,..
_ _ __ _ Ei $0-$50,000 %$1,000,001-$10 million Ei $500,000,001-$1 billion
16' Est'mated "ab"'t'es Ei $50,001-$100,000 Cl $10,000,001-$50 million L'.i $1,000,000,001-$10 billion
Ei $100,001-$500,000 Cl $50,000,001-$100 million L'.i s10,000,000,001-$50 billion
ill $500,001-$1 million Ei $100,000,001-$500 million Ei iviore than $50 billion

 

- Request for Relief, Deciaration, and Signatures

WARNiNG -~ Bankruptcy fraud is a serious crime. l\/iaking a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17- Dec|a"§ti°“ and Signature °f n The debtor requests relief in accordance with the chapter of title 11, United Staies Code, specified in this
authorized representative of

debtor petition,

m i have been authorized to file this petition on behalf of the debtor.

m l have examined the information in this petition and have a reasonable belief that the information is true and
correct

i declare under penalty of perjury that the foregoing is true and correct.

Executed on _
MM l DD / YYYY

Signature of authorized representative of debtor Printed name

 

 

Tit|e

 

 

18. Signature of attorney

 

 

  

 

 

 

city l § § § l//)?/Staier-\ ziP code V\/‘l lof&

l ,` j/D"WO“/ VA,QMA /7\~
Coritact phone S~} {`6 ng_ O®`OJ`TA Emaii address

\i\’v‘Dé/rv %/V

Bar number State

 

 

 

Ochiai Form 201 Voluntary Petition for Non-individuals Fiiing for Bankruptcy page 4

CaS€ 1-19-42321-€88 DOC 1 Filed 04/18/19 Entered 04/18/19 14232:17

FRANKS WEST 16TH STREET CORP.
200 WEST 16TH STREET
BRooKLYN, NY 11201

